Citation Nr: 1002925	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an effective date earlier than February 
23, 2007, for an increased temporary 100 percent rating for a 
right knee disability.  

2.  Entitlement to an effective date earlier than May 16, 
2008 for an increased rating of 20 percent for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2007, the RO granted a 
total temporary rating for the right knee disability, 
effective February 23, 2007.  A notice of disagreement was 
received in January 2008, a statement of the case was issued 
in May 2008, and a substantive appeal was received in June 
2008.  The Veteran testified at a hearing before the Board in 
June 2009.  

The RO granted an increased rating of 20 percent for a right 
hip disability in October 2008, effective May 16, 2008.  The 
Veteran filed a notice of disagreement with this decision in 
June 2008 asserting entitlement to an earlier effective date 
for the increased rating.  A statement of the case addressing 
this matter was not provided.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran is receiving Social Security 
Administration (SSA) disability benefits.  The record does 
not reflect an attempt by VA to secure copies of the SSA 
determination pertaining to the claimant or the medical 
records considered in conjunction with the determination.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 
38 C.F.R. § 3.201), and that if VA does not seek to secure 
such records from SSA, it violates its duty to assist the 
claimant under 38 U.S.C.A. § 5107(a).  Memorandum decisions 
of the Court and Joint Motions by the parties endorsed by the 
Court have consistently adhered to this precedent.  

The Veteran also testified that he received emergency room 
hospital treatment for his right knee disability prior to his 
knee surgery in February 2007.  Any relevant evidence prior 
to the surgery should be obtained. 

The Veteran has not been provided with a notice letter 
addressing his claim for an earlier effective for a total 
temporary rating for the right knee.  Thus, one should be 
provided.

Last, the Veteran filed a notice of disagreement with an 
October 2008 rating decision granting an increased rating of 
20 percent for a right hip disability, effective May 16, 
2008.  The Veteran stated on a June 2008 VA-Form 9 (as part 
of his right knee claim) that he wanted an earlier effective 
date for an increased rating for his right hip disability.  
The RO has not issued a statement of the case or supplemental 
statement of the case which addresses this issue and the 
Board finds that a remand for this action is necessary. 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter 
addressing his claim for an earlier 
effective date for a total temporary rating 
under 38 C.F.R. § 4.30 for his right knee 
disability.  The letter should include all 
relevant notice criteria including that 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the Veteran to 
identify where he received emergency room 
hospital treatment for his right knee 
disability prior to his knee surgery in 
February 2007.  Obtain any relevant 
records.

2.  Secure from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as copies 
of the complete medical records considered 
in conjunction with that determination.  
Upon receipt of those records, the RO 
should review them and arrange for any 
further development suggested by the 
information therein.  

3.  Issue a statement of the case to the 
Veteran and his representative addressing 
its assignment of an effective date of May 
16, 2008 for the grant of an increased 
rating for the right hip disability.  The 
statement of the case should include all 
relevant law and regulations pertaining to 
the claims.  The Veteran must be advised 
of the time limit in which he may file a 
substantive appeal. See 38 C.F.R. § 
20.302(b).  Thereafter, if an appeal has 
been perfected, these issues should be 
returned to the Board.

4.  Then the RO should readjudicate the 
matters on appeal.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the claimant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


